[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13581         ELEVENTH CIRCUIT
                                                        JUNE 15, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                      D. C. Docket No. 08-00155-CR-CG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

MARVIN LOUIS ADAMS,
a.k.a. Melvin McGuire, Jr.,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                (June 15, 2010)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.

PER CURIAM:

      Arthur Madden III, appointed counsel for Marvin Louis Adams, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Adams’s conviction and sentence are AFFIRMED.




                                          2